EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Plan Administrator Interactive Intelligence, Inc. 401(k) Savings Plan: We consent to the incorporation by reference in the registration statement (No. 333-33772) on Form S-8 of Interactive Intelligence, Inc. of our report dated June 27, 2008 with respect to the statements of net assets available for benefits of the Interactive Intelligence, Inc. 401(k) Savings Plan as of December 31, 2007 and 2006, the related statement of changes in net assets available for benefits for the year ended December 31, 2007, and the supplemental schedule, Schedule H, line 4i – Schedule of Assets (Held at End of
